Title: To John Adams from John Adams Harper, 30 March 1812
From: Harper, John Adams
To: Adams, John



Sir
Washington City March 30th. 1812.

I have had the honor to receive your letter of the 20th. of this month, for which you will be pleased to accept my most grateful acknowledgements.—
That any remarks of mine, should receive the approbation of any fellow citizens, is a cause of gratification—but when I find that they meet with the warm applause of the most intelligent and virtuous of the community, it is truly pleasing—
I have not the honor to boast of an alliance with a family, so venerable and respectable, as you suggested in your letter—Although I bear the name of Adams, yet I have no relatives by that name—My baptismal name was John—but two other persons bearing the same name of mine, resided in the vicinity, which rendered it in some instances inconvenient in the transaction of business, which induced me in the autumn of 1797, to apply for an addition to my name, and I was permitted to assume that of the then President of the United States—Although I did this without the consent of the person whose name I was authorised to take, I hope that I have neither offendened the person, nor dishonored so respectable a name.—
I am Dear Sir, with the highest respect / and esteem Your Obedt. Servant,
John A. Harper.